



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Szpyrka, 2019 ONCA 421

DATE: 20190522

DOCKET: C65841

Doherty, Benotto and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Malgorzata Szpyrka

Appellant

Leo Adler, for the appellant

Ildiko Erdei and Christopher Greene, for the respondent

Heard and released orally: May 14, 2019

On appeal from the judgment of
    Justice Tausendfreund of the Superior Court of Justice, dated August 29, 2018,
    dismissing
certiorari
, upholding the order of Justice S. Hunter of the
    Ontario Court of Justice, dated December 7, 2017, committing the appellant to
    stand trial on both counts.

REASONS FOR DECISION

[1]

The appellant was committed for trial on charges of possession of
    marihuana for the purpose of trafficking and cultivating marihuana. An
    application to quash the committal by way of
certiorari
was dismissed:
    see 2018, ONSC 5114. This is an appeal from that dismissal.

[2]

The scope of review of a committal order on a
certiorari
application is very narrow.
Certiorari
is available to quash a committal for trial only if
    there is no evidence capable of supporting the committal order. The reviewing
    judge does not consider the reasonableness of the committing decision, or
    engage in his or her own analysis of whether the evidence justified a committal
    under s. 548 of the
Criminal Code
: see
R. v. Wilson
, 2016 ONCA 235, at paras. 20-28;
R.
    v. Jackson
, 2016 ONCA 736, at para.
    16.

[3]

In upholding the committal for trial, the reviewing judge arguably went
    too far by considering the reasonableness of the inferences drawn by the
    preliminary inquiry judge: see paras. 26-29, 36. If the reviewing judge did go
    too far, that error benefited the appellant. Even on a somewhat expanded review
    standard, the reviewing judge refused to quash the committal.

[4]

In our view, there was evidence which supported the
    inference that the appellant was working at the commercial grow-op on the day
    she was arrested. The evidence, considered as a whole, constituted some
    evidence that she was involved as a party in the offences alleged against her.
    As there was some evidence, the
certiorari
application was properly dismissed.

[5]

The appeal is dismissed.


Doherty J.A.

M.L. Benotto J.A.

Grant Huscroft J.A.


